DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendments of 12 Nov 2021 have been entered.
Response to Arguments
Applicant's arguments filed 12 Nov 2021 have been fully considered but they are not persuasive. 
The applicant argues that the combination of Bertelsen and Duphorne does not disclose “wherein each of the dissolvable components are positioned parallel to each other and to the non-dissolvable components” (Remarks page 6 line 16.
The examiner disagrees. As previously recited in office action of 14 May 2021; Bertelsen discloses a dissolvable connector (Fig 3 and 4 #34) and since all limitations are not included in one reference the rejection was made obvious by the introduction of Duphorne that teaches multiple dissolvable sacrificial material degrading at different rates. More specifically, multiple dissolvable materials concentrically connected to a downhole tool.
The applicant was attempted to be contacted, however unsuccessfully.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim(s) 1, 2, 4, 5, 10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Bertelsen (US 20040216887) in view of Duphorne (USP 7,775,286).
Regarding claim 1, Bertelsen discloses a dissolvable connector (Fig 1 #1) for use downhole in a wellbore (#15), comprising:
at least one connector portion (#6, 8,18, 22, 26 and 34) connectable to a first device (#4 – tool) disposed in the wellbore, the al least one connector portion composed of a dissolvable material (#34);
wherein the dissolvable material dissolves at least partially when exposed to a threshold environmental condition (¶0030 - acid) in the wellbore to release (¶0029-30) the first device from a second device (#2 - pipe string).
Bertelsen does not disclose, teach or suggest wherein the dissolvable material comprises at least two dissolvable components and non-dissolvable components, wherein the at least Iwo dissolvable components include differing materials.
Duphorne teaches “in the embodiment shown in Figs 4-5, downhole device 130 comprises a sacrificial material portion #131 (first dissolvable material) that form[s] ball seal 142. ... As a result of the removal of sacrificial material #131, profiles 138 and 139 are no longer filled or blocked. Duphorne further discloses wherein multi-rate degrading can be further used to provide more configurations. Duphorne teaches “as illustrated in Figs. 6-7, in another specific embodiment, inner wellbore tubular wall surface #236 of wellbore tubular #232 of downhole device #230 initially comprises 
It would have been obvious to one having ordinary skill in the art before the effective filing dale of the claimed invention, given the teaching of Duphorne, to realize that modifying the dissolving material of Bertelsen would allow for multiple operations by the same dissolving tool.
Regarding claim 2, Bertelsen of the combination discloses wherein the at least one connector portion [6, 8, 16, 22, 26 and 34] comprises first (#6 
Regarding claim(s) 4 and 13, Bertelsen of the combination discloses wherein the dissolvable material comprises dissolvable (#34) and non-dissolvable (#18, 22 and 26) components.
Regarding claim(s) 5 and 14, Bertelsen of the combination discloses wherein the threshold environment condition (“acid”) includes one or more of a threshold exposure to temperature, a threshold exposure to pressure, a threshold length of time (¶0030) in the wellbore, a threshold exposure to drilling chemicals, a threshold exposure to water, a threshold exposure to hydrogen, a threshold exposure to caustic chemicals, or combinations thereof.
Regarding claim 10, Bertelsen discloses a method of detaching a device (#4 – tool) in a wellbore (#5), comprising:
attaching (Fig 1) the device to a connector (#1) composed of dissolvable material (#34), at least a portion of the dissolvable material dissolving (Fig 3 - if dissolves at all it is considered at least a portion dissolved) partially when exposed to a threshold environmental condition (“acid” ¶0030) in the wellbore; and
conveying (Fig 1) the device and the connector into the wellbore using a conveyance (#2 - pipe string);
wherein the connector detaches (Fig 5) the device from the conveyance when the threshold environmental condition in the wellbore is reached.

Duphorne teaches “in the embodiment shown in Figs 4-5, downhole device #130 comprises a sacrificial material portion #131 (first dissolvable material) that form[s] ball seat #142. ... As a result of the removal of sacrificial material #131, profiles #138 and #139 are no longer filed or blocked. Duphorne further discloses wherein multi-rate degrading can be further used to provide more configurations. Duphorne teaches “as illustrated in Figs. 6-7, in another specific embodiment, inner wellbore tubular wall surface #236 of wellbore tubular #232 of downhole device #230 initially comprises profiles #238, #239 for receiving a downhole tool (not shown) in the same manner as described above.
Downhole device #230 comprises sacrificial material portion #231 (second dissolvable material and is disposed within a third profile #241 (Fig 6). In this arrangement, a downhole tool (not shown} can be run into wellbore tubular #232 to engage or contact profiles #238, #239 to perform a first downhole operation. Thereafter, sacrificial material portion #231 is removed, such as through one or more of the methods described above, to provide a third profile #241 (Fig 7) - Col 7 line 28-42. Therefore it can be realized that having sacrificial material degrading at different rates offers multiple downhole configurations. Duphorne further teaches concentric dissolvable components/materials (Fig 4 #131 and Fig 6 #241) that are concentrically placed within the wellbore and as such is considered to be parallel along the longitudinal axis of the wellbore. It is noted that as claimed, this is overly broad to 
It would have been obvious to one having ordinary skill in the art before the elective filing date of the claimed invention, given the teaching of Duphorne, to realize that modifying the dissolving material of Bertelsen would allow for multiple operations by the same dissolving fool.
Regarding claim 12, Bertelsen of the combination discloses wherein the conveyance (#2) is a drill string.
Claim(s) 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Bertelsen and Duphorne as applied to claim(s) 2 and 10 respectively above, and further in view of Porter et al. (USP 8,839,869).
Regarding claim(s) 3 and t1, Bertelsen and Duphorne disclose the apparatus and method of claim(s) 2 and 10, respectively; however is silent on the type of downhole tool (#4). Porter teaches placing a frac plug or bridge plug within a borehole alter shearing (Col 3 line 11) a setting mandrel (#100) that is retrieved.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, given the teachings of Porter, to substitute the unspecified tool of Bertelsen and Duphorne with the frac plug tool of Porter, for the purpose of providing a method of setting the frac plug tool within the borehole and subsequently removing the conveyance from the borehole.
Claim(s) 6-9 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bertelsen and Duphorne as applied to claim(s) 5 and 10 above, and further in view of Walton, III et al. (US 20180216431).
Regarding claim(s) 6 and 18, Bertelsen and Duphorne disclose the dissolvable connector of claim 5; however does not disclose a protective sheath disposed around at least a part of the connector.
Walton teaches “the downhole degradable metal forming at least a portion of the degradable wellbore isolation device maybe al least partially encapsulated in a second material (8.q. a ‘sheath’) formed from an encapsulating material capable of protecting or prolonging degradation of the downhole degradable metal .. The sheath may also serve to protect the degradable wellbore isolation device from abrasion within the wellbore. The structure of the sheath maybe permeable, frangible or of a material that is at least partially removable at a desired rate in the wellbore environment. The encapsulating material forming the sheath may be any material capable of use in a downhole environment, depending an the structure of the sheath. For example, a frangible sheath may break as the degradable wellbore isolation device is placed at a desired location in the wellbore’ (¶0081).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to encapsulate the degradable connector of Bertelsen and Duphorne with a protective sheath for the purpose of protecting the degradable component against damage from abrasions, or to substitute the reduced diameter for focusing degrading with a degradable element encapsulated on only a upper and lower portion leaving an unprotected area between.

Regard claim 7, Walton of the combination discloses wherein the protective sheath comprises ai least one layer composed of one or more of a metal, a metal alloy, a plastic, a composite material, a ceramic. (¶0082 – “in some cases, all or a portion of the outer surface of a given component of the degradable wellbore isolation device may be treated to impede degradation. ... Suitable treatments include, but are not limited to, an anodizing treatment. The anodized layer may comprise materials such as, but not limited to, ceramics, metals, polymers, epoxies, elastomers, or any combination thereof and may be applied using any suitable processes known in the art”).
Regarding claim(s) 8 and 19, Walton of the combination discloses wherein the Protective sheath is configured to be removed from around the connector by dissolution (¶0087 - “wherein the tubular body comprises a downhole degradable metal that at least partially degrades when exposed to a wellbore environment’).
claims) 9 and 20, Walton of the combination wherein dissolution of the sheath occurs based on a threshold length of time in the wellbore, a threshold exposure to drilling chemicals, or combinations thereof (¶0087 last three lines).
Regarding claim(s) 15 and 16, the combination of Bertelsen, Duphorne and Walton disclose the method of claim 10; however do not disclose a multiple of the method device (e.g. second devise, second connector, second dissolvable material and a second threshold environment condition).
Staged free operations are well-known and would require several isolated sections within the same wellbore and therefore multiple packers would need to be set.
It would have been obvious to one having ordinary ski in the art before the effective filing date of the claimed invention to realize that duplicating the components of a prior art is a design consideration within the skill of the art in re Harza, 274 F.2d 663, 124 USPO 378 (GCPA 1960).
Regarding claim 17, the combination of Bertelsen, Duphorne and Walton disclose the method of claim 15: however does not disclose wherein the first threshold environment condition is different from the second threshold environment condition.
It would have been obvious to one having ordinary skill in the art before the effective fling date of the claimed invention to realize that each dissolvable condition would need to be different to allow the operator to individually activate the first and second connector.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD R RUNYAN whose telephone number is (571)270-5400. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 



/CATHLEEN R HUTCHINS/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        

/R.R.R/Examiner, Art Unit 3672                                                                                                                                                                                                        14 Feb 2022